Citation Nr: 0414540	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  00-17 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, for the period 
from June 16, 1999 to December 31, 1999.

2.  Entitlement to an increased rating in excess of 50 
percent for post-traumatic stress disorder, for the period 
commencing on January 1, 2000.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, granted the veteran service 
connection for post-traumatic stress disorder, effective from 
June 16, 1999, and assigned a 30 percent rating for this 
psychiatric disability for the period from June 16, 1999 to 
December 31, 1999, with a 50 percent disability rating for 
this disorder commencing on January 1, 2000.  

As will be discussed below, the appeal is remanded to the RO 
via the Appeals Management Center, in Washington, D.C.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the veteran has 
not been sent any VCAA-type notice that relates directly to 
the issues on appeal, which are entitlement to an initial 
evaluation in excess of 30 percent for post-traumatic stress 
disorder, and entitlement to an increased rating in excess of 
50 percent for post-traumatic stress disorder, beginning in 
January 2000.  Additionally, he has not been informed as to 
what evidence he is to submit and what evidence VA will 
obtain.  Thus, the Board will remand the veteran's claims to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions of the VCAA.  

A review of the claims file shows that the veteran was last 
afforded a VA examination for post-traumatic stress disorder 
in July 1999.  However, since that examination, the veteran 
has been hospitalized on three occasions due to his 
post-traumatic stress disorder and has received treatment for 
this disorder, which suggest an increase in severity of the 
manifestations for this disorder.  The United States Court of 
Appeals for Veterans Claims has held that where the available 
evidence is too old for an adequate evaluation of the current 
condition, VA's duty to assist includes providing a new 
medical examination.  See Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  The Board therefore finds that a remand for a 
new examination is warranted, as nearly five years has 
elapsed since the July 1999 examination.

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  The veteran should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA 
health care providers who have treated 
him for post-traumatic stress disorder.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by him in response to 
this request, which have not been 
previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
(a) identify the specific records the RO 
is unable to obtain; (b) briefly explain 
the efforts that the RO made to obtain 
those records; and (c) describe any 
further action to be taken by the RO 
with respect to the claim.  The veteran 
and his representative must then be 
given an opportunity to respond.

2.  The veteran should be provided with 
a VA psychiatric examination to evaluate 
the severity of his post-traumatic 
stress disorder.  The examiner should 
review the veteran's claims folder in 
conjunction with the examination.  Any 
tests deemed appropriate by the examiner 
should be conducted.  After examining 
the veteran, the examiner should present 
a Global Assessment of Functioning 
score, with an explanation of the score 
assigned, and provide discussion that 
addresses the following questions:

(a.)  Is the veteran's 
post-traumatic stress disorder 
manifested by occupational and 
social impairment with occasional 
decreases in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events)?  

(b.)  Is the veteran's 
post-traumatic stress disorder 
manifested by occupational and 
social impairment with reduced 
reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships?  

(c.)  Is the veteran's 
post-traumatic stress disorder 
manifested by occupational and 
social impairment with deficiencies 
in most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities, speech 
intermittently illogical, obscure, 
or irrelevant; near continuous panic 
or depression affecting the ability 
to function independently, 
appropriately, or effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation, neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
work-like setting); inability to 
establish and maintain effective 
relationships?  

(d.)  Is the veteran's 
post-traumatic stress disorder 
manifested by total occupational and 
social impairment, due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time and place, memory loss for 
names of close relatives, own 
occupation, or own name?   
  
A complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Thereafter, the RO should ensure 
that all notice and duty-to-assist 
provisions of VCAA have been properly 
applied in the development of the claim.  
Then the claims of entitlement to a 
higher initial evaluation in excess of 
30 percent for service-connected 
post-traumatic stress disorder for the 
period from June 16, 1999 to December 
31, 1999, and entitlement to a higher 
initial evaluation in excess of 50 
percent for service-connected 
post-traumatic stress disorder 
commencing on January 1, 2000, should be 
considered based on all evidence of 
record.  If the maximum benefit sought 
is not awarded with regard to either 
issue, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The case should then be 
returned to the Board for appellate 
review

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


